This case is, of course, close to the line of demarcation. The master stated, shortly after the accident, that his servant was working for him that morning, meaning the morning of decedent's injury and death, and the servant quit work for the master immediately after the automobile driven by the servant struck decedent. The servant was at the time acting under the direction of the master to go to a certain place to work. The master was present in an automobile behind that driven by the servant, and near enough that he could with ease change the direction and give new directions and exercise control over the servant. Wherever a servant is working for his master and acting under his direction and control, the acts of the servant, while so engaged and acting, are within the scope of his authority.
There is not much dispute as to the facts. But may not different minds draw different conclusions from the evidence adduced? If so, the cause is one for the jury. As there is evidence tending to show that the servant was working for the master at the time in question and was in fact then obeying a direction of the master, who was present as above stated, the inference might well arise from the evidence that he was so acting under the direction and control of the master.
The writer is of the opinion that the question presented was one of fact to be determined by the jury under the instructions of the court, and that the court erred in refusing to submit the case to the jury. *Page 451